Title: Jonathan Williams, Jr., to the American Commissioners, 11 March 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 11. 1777.
I have began to load the Ship. The salt is at Painbeuf and we are here loading the first Lighter with some Bales and the Cordage which is near all made, the Bales that were here are all reduced, and tomorrow the workmen will begin to reduce those that are just arrived from orleans; the Letter from thence informs us that about 50 more will be ready to come away about the 15th of this month. If these should be detained and the ship ready before they arrive, I suppose we must not wait; I shall therefore hasten all I can unless you order otherwise. I beg to know whether you can obtain the large anchors, else I am afraid we shall not be able to get them. Capt. Wicks informs me that he has only a quarter Waggoner that he can spare which he will send if he can find an opportunity. If you can send Charts from Paris it would be better.
A little Schooner is arrived here express from the Congress. The Capt. landed at Quiberon and now goes express with Mr. Romsey to Paris. It is said that Gen. Washington has cut off the Retreat of the English in Jersey, but the Letters they bring will give you full Information. I have the honor to be in haste, with the greatest Respect Gentlemen Your most obedient most humble Servant, 
J Williams Junr
The Honble The Deputies of the United States.
 
Notation: Jon Williams Nantes March 11. 77
